Name: Commission Regulation (EEC) No 884/92 of 7 April 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/12 Official Journal of the European Communities 9. 4. 92 COMMISSION REGULATION (EEC) No 884/92 of 7 April 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 10 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . 9 . 4. 92 Official Journal of the European Communities No L 95/ 13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59| New potatoes 38 '70 1625 306&gt;66 267&gt;58 9213 29'72 59651 88 &gt;93 27'77 1.20 0702 00 9o} Tomatoes ^5 3315 625&gt;51 161,11 545,81 18794 60,62 121674 181,39 56,66 1.30 0703 10 19 Onions (other than seed) 34,30 1440 271,75 69,99 237,12 8165 26,34 52861 78,80 24,61 1.40 0703 20 00 Garlic 157,97 6633 1251,58 322,36 1092,10 37604 121,31 243455 362,95 113,37 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 10 Cauliflowers 31 88 j 340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 ex 0704 10 90 ] ' ' ' ' ' 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 73,01 3066 578,46 148,99 504,75 17380 56,06 112522 167,75 52,39 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 69,25 2908 548,71 141,33 478,79 16486 53,18 106734 159,12 49,70 1 110 0705 11 9o[ Cabbage lettuce (head lettuce) 66,67 2799 528,20 136,05 460,90 15870 51,19 102746 153,18 47,84 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5 429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 28,95 1 216 229,43 59,09 200,20 6 893 22,23 44629 66,53 20,78 1.140 ex 0706 90 90 Radishes 77,18 3241 611,48 157,49 533,56 18372 59,26 118945 177,33 55,38 1 150 0707 00 19) Cucumbers 47'24 1983 374'28 WO 326,58 11245 36,27 72804 108,54 33,90 1 160 0708 10 9o) Peas (Pisum sativum) 292,56 12285 2317,88 597,01 2022,53 69642 224,66 450870 672,18 209,95 1.170 Beans : 11701 0708 on 10 90 Bea"s (Vtgna sPP-&gt; Phaseolus 19533 g2Q2 154756 398,60 1350,36 46497 149,99 301029 448,79 140,180708 20 90| spp.) ' 1.170.2 [J7 ®8 10 Beans (Phaseolus ssp., vulga- 301 95 12679 2 392,21 616,15 2 087,39 71875 231,86 465329 693,74 216,690708 20 90j ris var. Compressus Savi) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 142,29 5975 1 127,36 290,37 983,71 33872 109,27 219293 326,93 102,12 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 346,15 14536 2 742,46 706,37 2 393,01 82399 265,81 533459 795,31 248,41 1.200.2 ex 0709 20 00  other 206,72 8680 1637,78 421,84 1429,09 49208 158,74 318 579 474,95 148,35 1.210 0709 30 00 Aubergines (egg-plants) 102,05 4285 808,52 208,24 705,49 24292 78,36 157271 234,47 73,23 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 51,48 2161 407,88 105,05 355,91 12255 39,53 79341 118,28 36,94 lens var. dulce) 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1460,68 4977,83 162425 546,18 1092598 1645,94 501,92 1.240 0709 60 10 Sweet peppers 124,54 5230 986,72 254,14 860,99 29646 95,63 191936 286,14 89,38 1.250 0709 90 50 Fennel 51,05 2143 404,45 104,17 352,91 12152 39,20 78674 117,29 36,63 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8 982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 58,58 2460 464,17 119,55 405,02 13946 44,99 90289 134,60 42,04 fresh 2.30 ex 0804 30 00 Pineapples, fresh 52,16 2190 413,24 106,43 360,59 12416 40,05 80384 119,84 37,43 2.40 ex 0804 40 10l Avocados, fresh 133,73 5 616 1 059,54 272,90 924,53 31834 102,69 206101 307,26 95,97 ex 0804 40 90J ' No L 95/ 14 Official Journal of the European Communities 9 . 4. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 170,12 7143 1347,79 347,15 1 176,05 40495 130,63 262171 390,85 122,08 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 080 ? in Sanguines and semi-san- 5Q ()3 21Q1 39643 102,10 345,91 11911 38,42 77113 114,96 35,900805 10 31 guines ' » » ^ » , ^ 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave 08051025 08051035 lates, Salustianas, Vernas , Valencia lates, Maltese, ^87 1716 323-80 8*40 282- « 9728 31 -38 62986 29&gt;33 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 39  Others 23,74 998 188,15 48,54 164,94 5596 18,17 36391 54,61 16,93 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 116,38 4887 922,03 237,48 804,54 27703 89,36 179353 267,38 83,52 2.70.2 ex 0805 20 30  Monreales and Satsumas 55,39 2329 439,38 113,18 384,15 13097 42,45 85077 127,44 39,56 2.70.3 ex 0805 20 50  Mandarins and wilkings 60,07 2525 476,03 122,82 417,30 14158 45,99 92072 138,19 42,83 2 70 4 ex 0805 20 90 1  Tangerines and others 72,88 3060 577,40 148,72 503,82 17348 55,96 112315 167,44 52,30 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 32,35 1358 256,32 66,02 223,66 7701 24,84 49860 74,33 23,21 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 134,07 5630 1062,22 273,59 926,87 31915 102,95 206622 308,04 96,21 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 25,31 1062 200,52 51,64 174,97 6024 19,43 39005 58,15 18,16 2.90.2 ex 0805 40 00  pink 69,31 2910 549,18 141,45 479,20 16500 53,23 106826 159,26 49,74 2.100 0806 10 11 ] 0806 10 15 Table grapes 113,30 4758 897,70 231,21 783,31 26971 87,01 174619 260,33 81,31 0806 10 19j 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 91,64 3848 726,07 187,01 633,55 21815 70,37 141233 210,55 65,76 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future 2.120.2 ex 0807 10 90  other 171,54 7203 1359,07 350,05 1 185,89 40834 131,72 264364. 394,12 123,10 2.130 0808 10 91 0808 10 93 Apples 84,27 3538 667,64 171,96 582,57 20059 64,71 129869 193,61 60,47 0808 10 99 2.140 Pears 2.140.1 0808 20 31 ] /"i  ¢ _ Nashi (Pyruspyrifo0 ' i 16,12 4876 920,03 236,97 802,80 27643 89,17 178964 266,81 83,330808 20 35 lia) ' » » » 0808 20 39 2.140.2 0808 20 31 0808 20 35 Other 8I '28 3413 643'96 165'86 561,91 19348 62'41 125263 186&gt;75 58&gt;33 0808 20 39 2.150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 2160 08092010 08092090 | Cherries 150,60 6316 1 191,32 306,73 1046,98 35352 115,24 231706 345,46 108,06 2.170 ex 0809 30 00 Peaches 109,44 4596 867,09 223,33 756,61 26052 84,04 168666 251,45 78,54 9. 4. 92 Official Journal of the European Communities No L 95/15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 149,44 6275 1183,98 304,95 1033,11 35573 114,75 230305 343,35 107,24 2190 0809 40 11 19 Plums 131,28 5512 1040&gt;09 267&gt;89 907 «56 31250 100&gt;81 202317 301,62 94,21 2 200 0810 10 9o) Strawberries 163,15 6851 l292&gt;56 332,92 1 127,86 38836 125,28 251427 374,84 117,08 2.205 0810 20 10 Raspberries 891,69 37500 7072,44 1821,90 6183,50 210815 683,35 1369428 205.1,31 636,81 2.210 0810 40 30 Fruit of the species Vaccinium 136,31 5755 1079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis \\ 5,66 4857 916,34 236,02 799,58 27532 88,81 178246 265,73 83,00 Planch .^ 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon 310,20 13026 2 457,63 633,00 2144,47 73841 238,20 478053 712,70 222,61 fruit) 2.250 ex 0810 90 30 Lychees 166,22 6980 1316,93 339,20 1 149,12 39568 127,64 256168 381,90 119,29